Citation Nr: 0331445	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  96-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nancy K. Killeen, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
March 1990.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2000, the Board upheld the RO's denial of this claim.  
The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).

In March 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand this matter for 
development and readjudication solely on the basis of the 
Veterans Claims Assistance Act of 2000 (the "VCAA"), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001).  The VCAA enacted in November 2000, four months after 
the Board issued the decision in this case in July 2000.  The 
Court granted the motion that month, vacating and remanding 
the case to the Board.

In December 2001, the Board once again upheld the RO's denial 
of this claim and the veteran filed a second appeal to the 
Court.  A second joint motion was issued in October 2002 and 
the Court granted the motion than month, vacating and 
remanding the case to the Board.  As requested within the 
joint motion of October 2002, an independent medical opinion 
(IME) was obtained in August 2003.  In November 2003, a 
motion to advance the case on the Board's docket was granted 
pursuant to 38 C.F.R. § 20.900 (2003).  


FINDINGS OF FACT

1.  The veteran's claimed stressor related to flying during 
active duty service has been verified. 

2.  The veteran suffers from PTSD related to his inservice 
verified stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As noted above and within the Board's decisions of July 2000 
and December 2001, the veteran served on active duty from 
March 1970 to March 1990 in the United States Air Force.  
Service personnel records indicate that the veteran was a 
material storage and distribution supervisor.  Service 
personnel records do not indicate that the veteran was 
exposed to combat during his active service and the veteran 
has not claimed exposure to combat during service.  

A review of service medical records from March 1970 to 
March 1990 shows that they reflect generally sporadic 
treatment between 1971 and October 1989 for disabilities not 
at issue in this claim.  In April 1986, he appeared at a 
medical facility perspiring, trembling and with shortness of 
breath.  He complained of symptoms of palpations and insomnia 
as well as apparently two other symptoms that are 
indecipherable.  The history further referred to aircraft 
flying duties.  The provider's impression was depression and 
panic attack symptoms and "stress disorder [indecipherable 
word] to phobia."  He was provided antidepressant treatment.

The veteran contended at various times during the appeal that 
service medical records are missing.  As detailed below 
extensive efforts by the RO to obtain alleged additional 
medical records from the National Personnel Records Center 
(NPRC) and directly from the United States Air Force have 
failed.  

In July 1991, the veteran filed a claim for VA compensation 
due to an anxiety disorder with depression.  Medical records 
associated with the claim include a December 1991 statement 
from a doctor ("P").  Dr. P. noted that the veteran had 
been under his care since August 1991 for nervousness, 
depression, panic spells and phobias.  In April 1992, Dr. P. 
again stated that the veteran had been under his care since 
August 1991 for "very severe" PTSD.  It was noted that the 
veteran's history "was that over a 3-year period of time 
since 1989, his symptoms have been gradually worsening."  
The veteran's fears of flying and anticipatory anxiety were 
mentioned.  

In August 1994, ("S."), Ph.D., a licensed clinical 
psychologist, stated that the veteran had been under his care 
for treatment of depression and features of PTSD since 
March 1993.  The symptoms included insomnia, guilt, anger, 
decreased concentration, suicidal ideation without a formal 
plan, social withdrawal, and being easily emotionally 
overwhelmed.  In November 1994, the  licensed clinical 
psychologist stated that the "patient has advised me" of 
clinical symptoms manifesting while in active military 
service.  It was noted that services were "reportedly" 
provided to the veteran either in September or October 1988.  

At the request of the RO, the veteran clarified the stressors 
that he associated with his active service.  In a statement 
received in December 1994, he reported that from 1982 to 1986 
he was required to fly to and from work.  He indicated that 
during this 4-year period he became nervous and panicked by 
flying.  He noted sweating, trembling, irritability and 
severe stress before and while flying.  The veteran also 
related that from either 1987 or 1988 he went "briefly" to 
see a psychologist at Wilfred Hall Hospital.  He appears to 
note hesitancy to seek psychiatric treatment due to fear of 
losing his security clearance.  The veteran also appears to 
associate the death of his grandfather in 1987 and 
grandmother in 1988 to his difficulties.  A 1988 divorce was 
also noted.  

It appears to be contended that in 1990 the veteran was seen 
and treated at an outpatient mental health clinic for anxiety 
and depression (however, in later statements, the veteran 
appears to retract this contention).  He has noted treatment 
by Dr. P. in August 1991.  Additional medical records were 
obtained.  They include outpatient treatment records of 
June through August 1990.  None of these records refer to a 
psychiatric disorder, as opposed to pain.  

In November 1994, ("S."), D.O., reported that the veteran 
had been under his care since March 1993 for a major 
depression.  Difficulties with dysphoria, irritability, 
insomnia, and trouble with concentrating were noted.  No 
reference was made to PTSD.  

In a March 1993 hospitalization, the veteran reported a 13-
year history of depression and anxiety.  This was described 
as the veteran's first psychiatric hospitalization.  The 
veteran also noted that his mother had a history of 
depression.  The veteran was diagnosed with recurrent major 
depression.  There was no diagnosis of PTSD.  

At a hearing held before a hearing officer at the RO in 
December 1994, the veteran contended that he was required to 
fly on an almost daily basis during his active service.  He 
commuted from Las Vegas to a classified test site.  He 
reported he developed a fear of flying in 1982 or 1983.  The 
diagnosis of anxiety depression was mentioned.  At this time, 
the veteran's representative stated, in pertinent part:

For the record, the doctor's reports do 
have a diagnosis of depression, and also 
a PTSD situation.  He really wasn't 
exposed to any severe, traumatic type of 
instance related to the fear of flying, 
but so severe that it kind of worked on 
the PTSD diagnosis.  

The veteran reported psychiatric treatment approximately once 
a week.  Testifying on the veteran's behalf was his spouse, 
who stated that the veteran was beginning to have troubles 
back in early 1985.  She noted difficulties with heights and 
nightmares.  The veteran indicated treatment of his condition 
in 1990, mostly at a VA clinic in Charleston.  

At a January 1995 VA examination, the veteran was diagnosed 
with a general anxiety disorder with depression.  The 
examiner indicated that if the service medical records at 
Wilfred Hall could be found, it would be helpful in 
determining the likely date of onset of this disorder.  

An additional attempt by the RO to obtain all pertinent 
service medical records was performed in December 1994.  In a 
January 1995 response, the NPRC noted that all records had 
been submitted to the RO.  

Additional outpatient treatment records were obtained by the 
RO.  None of the outpatient treatment records obtained 
indicates treatment for a psychiatric disability prior to 
June 1991.  

In September 1995, the veteran stated that he believed the 
reason his treatment for his disorder was never found was 
that these medical records were maintained at the Kelly Air 
Force Base, where he was stationed, while his treatment took 
place at the Wilfred Hall Hospital at Lackland Air Force 
Base.  He reported the treatment was sometime between 
September and December 1988.  He indicated that it was 
possibly that the records from Wilfred Hall were never 
incorporated with his service medical records at Kelly Air 
Force Base.

In September 1995, the RO contacted the Lackland Air Force 
Base in order to obtain the records cited by the veteran.  In 
an October 1995 response, the director of inpatient 
administration services noted that the veteran's records had 
been forwarded to the NPRC.  

The veteran submitted additional outpatient treatment records 
in October 1995.  These outpatient treatment records indicate 
treatment for chronic insomnia and a depressive disorder in 
June 1991.  The June 1991 treatment report indicates that the 
veteran was depressed because his brother had seriously 
injured himself while cleaning his gun.    

In June 1996, Dr. S. stated that the veteran's psychiatric 
and psychological difficulties persisted and "reportedly" 
commenced while the veteran was in active military service.  

The veteran has reported that he has both requested and 
received a copy of his service personnel records.  At that 
time, the veteran conceded that records from Wilfred Hall 
Hospital were not in his medical records.  He noted that he 
was still attempting to locate other records that would help 
his claim for service connection.  Additional medical records 
submitted by the veteran at this time do not indicate 
treatment for a psychiatric disability or psychiatric 
symptoms.  They instead note treatment for a sinus problem 
and irritation of the right eye.

Submitted on the veteran's behalf was a May 1996 letter from 
his sister.  The veteran's sister notes that in 1987 their 
grandfather had died followed by the death of their 
grandmother in 1988.  His grandparents had raised the 
veteran.  It was noted that after their deaths the veteran 
just started to "fall apart."  It was indicated that he 
began to withdraw, drank heavily, and was very depressed.  
She also noted that he became afraid of flying.  During this 
same year (1988) he also went through a lengthy legal battle, 
separation, divorce and loss of custody of his children.

In May 1996, the RO contacted Dr. S. and requested him to 
provide objective evidence to establish that the veteran had 
PTSD directly caused by his military service.  In a July 1996 
response, Dr. S., noted that the veteran had "reported to 
me" of his developing a phobia of flying as well as 
depression and anxiety while on active duty in the military.  
It was noted that Dr. S. believed the veteran 
"wholeheartedly."  He also noted that the veteran was 
completely honest and forthright in all of his dealings with 
him.

In July 1996 (more than 6 years after the veteran's discharge 
from active service), the veteran reported that in 1983, on 
one of his flights to his work site, the plane went through 
heavy turbulence and dropped suddenly.  He stated that the 
plane dropped approximately 10,000 feet.  It was reported 
that on many occasions the turbulence were so severe that it 
was impossible to land the plane.  As time went along, the 
veteran noted he had become very depressed, losing weight and 
having nightmares.  The veteran reported seeing a 
psychologist at Lackland Air Force Base, San Antonio, Texas, 
in 1988.  He indicated that he spoke with the psychologist 
about the pain he felt regarding the death of his 
grandparents.  The veteran stated that he was hoping the 
topic his phobia of flying would finally come out.  
Unfortunately, it was indicated that he did not continue 
counseling beyond the first appointment.  The veteran noted 
shame of his "weakness of phobia of flying."  He also noted 
that this condition would jeopardize his security clearance.  

In January 1998, the Board remanded this claim to the RO for 
additional development.  In January 1998, at the request of 
the Board, the RO requested records from the Social Security 
Administration (SSA).  Records obtained note that the veteran 
has been found totally disabled due to anxiety with PTSD and 
a panic disorder.  The basis for this determination was the 
January 1992 medical opinion of Dr. P.  

Obtained at this time was a January 1992 medical opinion from 
("E."), Ph.D., a psychological consultant for SSA.  It was 
noted that the veteran continued to have significant 
stressors "secondary to a failing marriage and pending 
divorce, and large potential indebtedness."  It was noted 
that the veteran had ongoing panic attacks, PTSD, dysthymia 
with distractibility and social withdrawal.  

Submitted along with records obtained from SSA is an 
automobile accident questionnaire indicating that the veteran 
was involved in an automobile accident in May 1991.  At that 
time, the veteran reported difficulties with low back pain 
and headaches.  He also noted that these symptoms were 
getting worse.  An August 1991 medical report from ("H."), 
M.D., refers to the May 1991 injury and the difficulties the 
veteran associated to this condition.  At that time, the 
veteran related that prior to the accident he was employed as 
a painter.  As a result of these injuries, however, the 
veteran had not been able to resume his normal work 
activities.  No reference was made to any service-connected 
disability or psychiatric symptoms.

In January 1998, ("P. H."), a fellow serviceman, stated 
that he had been assigned to Nellis Air Force Base from 1982 
through 1987.  During this time, he flew on numerous 
occasions on the same flight with the veteran from Nellis Air 
Force Base to the Nevada test site located at Tonopah, 
Nevada.  Mr. H. noted that on several occasions they 
encountered severe turbulence while flying to the test site.  
It was reported that the plane was frequently unable to land 
until the weather improved.  On one occasion the plane 
dropped about 10,000 feet.  On their return to Nellis an 
ambulance met the plane. Some of their workmates had 
collapsed due to the "extreme stress" and were transported 
to the Nellis Hospital.  He noted that he and the veteran 
went to a nearby tavern and had several drinks to calm their 
"frazzled nerves."  They reportedly routinely followed this 
protocol in an attempt to manage the normal stress and 
helplessness they experienced during these "unbearable 
flights."  

Mr. H. also reported that between 1982 and 1987 there were 
two classified Stealth fighter planes that crashed at the 
test site.  The veteran and he were among those who were 
detailed to recover the wreckage.  It was noted that Mr. H. 
experienced a crippling nervous feeling due to this 
experience.  

In March 1998, the veteran again noted difficulty with flying 
through heavy turbulence.  

At the request of the Board the RO made an additional attempt 
to obtain the pertinent medical records cite by the veteran.  
In a May 1998 response, the NPRC noted that all pertinent 
medical records had been forwarded to the RO.  

At the request of the Board, the veteran underwent a VA 
psychiatric evaluation in June 1998 to determine the nature, 
extent and etiology of the psychiatric disability.  It was 
noted the veteran's claims folder had been reviewed and a 
detailed history was provided.  The history recorded 
specifically noted reported treatment in 1986 when the 
veteran saw a "doctor" at the test site and told him he was 
not sleeping at night.  He further reported he was nervous 
and coming down with diarrhea, sweating and having nightmares 
where "he was falling and never hit the ground and he would 
wake up in a cold sweat."  

The examiner reported that VA records reveal that the veteran 
was somatic, complaining of various minor illnesses.  In 
interviewing the veteran it was noted that he provided a 
"history that contradicts itself."  The examiner concluded 
that the veteran's psychiatric disability began with an 
adjustment disorder when he left the military and was no 
longer employed.  The physician stated that the veteran's 
description of his symptoms "nicely fit the scenario."  It 
was indicated that had the veteran sought employment 
immediately after leaving the military he may not have 
developed depression and anxiety.  The examiner stated that 
the veteran was suffering from a depression due to his 
retirement, something that occurs in 50 percent of men.  

Regarding the veteran's claimed stressor of flying during 
turbulence, the examiner concluded that the veteran was not 
suffering from PTSD.  The physician concluded that the 
veteran did not provide enough symptoms and did not describe 
the symptoms he had as intensive.  It was also observed that 
the veteran abused alcohol severely over the years, before 
1982, when the incidents of flying occurred that allegedly 
gave him PTSD.  It was noted the veteran's alcohol abuse must 
be viewed with suspicion as a cause of his depression and 
anxiety.  An addiction to Benzodiazepine was also indicated.  
His current psychiatrist was watching him closely.  A 
difficulty with anxiety due to withdrawal from Benzodiazepine 
was also considered.  

The veteran was diagnosed with alcohol abuse, Benzodiazepine 
dependence, a major depression with anxiety, and personality 
traits of dependency.  With regard to the veteran's claim of 
PTSD, it was concluded that the veteran had not experienced 
an event outside the range of usual human experience.  He did 
not have any intrusive or recurrent distressing recollections 
of the events of being in a plane in turbulence.  While the 
veteran noted dreams and flashbacks, he did not describe 
feelings of detachment, estrangement, or a foreshortened 
future.  No hypervigilance or exaggerated startled response 
was found.  With regard to the veteran's symptoms, the 
examiner concluded that the veteran's difficulties with 
falling asleep, irritability and difficulties concentrating 
could all be explained as the basis of the veteran's 
depression.  

In support of the veteran's claim, he submitted a September 
1998 medical opinion from ("C."), M.D.  At that time, the 
veteran stressed that he had a "stressful job cleaning up 
after crashes at the Nellis Test Range and drinking heavily 
while doing so in order to cope."  The veteran's difficulty 
with turbulence while on plane trips was also noted.  His 
mood was also found to be depressed and his affect was rather 
anxious appearing.  The veteran was diagnosed with a major 
depression, severe, without psychotic feature, but with 
anxiety, a history of alcohol abuse, a history of 
pathological gambling, and PTSD.  The examiner concluded his 
belief that the veteran was disabled as a direct consequence 
of his prior work for the Air Force as he had no psychiatric 
history prior to that time.  

In September 1998, the veteran had requested a copy of his 
service medical records.  That month, the RO provided the 
requested information.  A supplemental statement of the case 
was issued by the RO in January 1999.  That month, the 
veteran requested that the record be returned to the Board 
without delay.  In January 1999, the veteran's representative 
at that time wrote to the RO and stated that the veteran 
"wishes to waive due process and send file to [Board.]"  
The case was sent to the Board in March 1999.

In April 1999, as the Board was in the process of evaluating 
the veteran's appeal, it received a communication from the 
veteran's attorney indicating that she had been recently 
appointed the veteran's representative in this case.  The 
veteran had been previously represented by a service 
organization that provided written argument on behalf of the 
veteran in February and April 1999.  The veteran's attorney 
requested an additional copy of all information located in 
the veteran's claims folder. 

While the veteran's previous representative had waived due 
process requirements, the Board remanded this case to the RO 
in April 1999 in order to allow the attorney the opportunity 
to review the claims folder and provide additional evidence 
and argument on the veteran's behalf.  In January 2000, the 
veteran's attorney indicated that she had no additional 
argument or evidence to submit.

As noted above, in March 2001, the General Counsel filed a 
motion to vacate the Board's decision and to remand this 
matter for development and readjudication solely on the basis 
of the VCAA.  In May 2001, the Board contacted the veteran's 
attorney and provided her with 90 days upon which to submit 
evidence and argument in support of the veteran's claim.

Evidence submitted in August 2001 with a waiver of 
consideration by the RO includes copies of previously 
submitted evidence and statements from the veteran and others 
reiterating previous contentions.  Copies of service 
department records dated August 1986, June and August 1990 
were submitted and are noted above.  It was acknowledged that 
the record dated August 1986 was the event that the veteran 
had previously recalled as occurring in 1988.  A July 2001 
statement was submitted from Dr. S.  He noted he is a D.O. 
and had served as a chief of a mental health clinic in the 
service department.  Dr. S. stated the veteran's current 
diagnosis is Major Depressive Disorder or Generalized Anxiety 
Disorder.  Dr. S. again indicated that "from the history 
available to me" these conditions developed during the 
veteran's period of active service and "persisted."  The 
physician indicated that many of the veteran's symptoms are 
"compatible" with PTSD they were also compatible with other 
mood and anxiety disorders.  The physician stated that he did 
not believe the veteran's exposure to plane turbulence met 
the DSM-IV-TR criteria for a "stressor" as it did not 
involve actual or threatened death or serious injury, but 
that due to the veteran's anxiety disorder, he experienced 
the turbulence as life threatening. 

June 2001 statements from Dr. Z, a psychologist, provided a 
diagnosis of severe, chronic PTSD.  The recorded history was 
that the claimant had performed a "very emotionally 
difficult job" of cleaning up after aircraft crashes.  He 
also reported panic attacks before and after flying "until 
it got so bad he could not function anymore."  The 
psychologist stated that it was his professional opinion 
after interview and review of the record that the veteran had 
PTSD from his traumatic experiences in service.  He added 
that since the claimant "showed no evidence of manipulation 
or malingering, nor does he have a personality disorder, his 
account of the facts of his case may be taken at face value 
to represent the truth."  

A June 2001 report from Dr. S., also a psychologist, states 
the veteran has severe depression and features of PTSD.  He 
also concurred in the diagnosis of PTSD. 

In December 2001, the Board again upheld the RO's denial of 
this claim and the veteran filed a second appeal to the 
Court.  A second joint motion was issued in October 2002 and 
the Court granted the motion than month, vacating and 
remanding the case to the Board.  As requested within the 
joint motion of October 2002, an IME was obtained in August 
2003.  

In an August 2003 letter, Javier I. Escobar, M.D. reported 
that he had reviewed the veteran's file, noting the massive 
records as well as the rather poor quality of the clinical 
information.  Dr. Escobar referenced various items of 
evidence which he found to be significant.  Based on his 
review of the record, Dr. Escobar offered his opinion that 
the veteran had "clearly" experienced most of the required 
symptoms of PTSD.  Dr. Escobar also referenced that veteran's 
account of chronic exposure to severe turbulence which led to 
a fear of flying.  He also noted that a stressor may have 
been associated with recovering wreckage.  Dr. Escobar 
concluded by stating that the best diagnosis for the veteran 
was PTSD and that in his opinion it was more likely than not 
that there was a causal relationship between the PTSD 
symptoms and the veteran's active service. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

The regulation governing claims for service connection for 
post-traumatic stress disorder was amended.  Prior to March 
7, 1997, service connection for post-traumatic stress 
disorder required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (effective prior to March 7, 1997).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The record before the Board demonstrates that a diagnosis of 
PTSD has been reported.  The veteran has maintained that he 
was exposed to stressful incidents in active service that 
resulted in PTSD.  Some medical providers, though by no means 
all, appear to have accepted the veteran's account of his 
experiences as supporting a diagnosis of PTSD.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991). 

Under the framework established by Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Board must make an explicit determination 
as to whether the veteran engaged in combat with the enemy.  
The record in this case, based on a review of the service 
personnel records, his statements, and a review of the 
evidence of record, would clearly support the conclusion that 
he never engaged in combat with the enemy. 

Where the record does not reflect evidence that the claimant 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This means that other "credible supporting evidence from any 
source" must be provided.  Cohen, 10 Vet. App. at 147. 

A review of the veteran's written statement and testimony 
indicates that the events in service claimed as alleged 
"stressor" events (hereinafter sometimes referred to as the 
"traumatic events") are:  (1) Repeatedly flying in 
turbulence; and (2) Being involved in the cleanup after 
crashes of Stealth fighters.

After reviewing the evidence, the Board believes that the 
claimed stressors have been verified.  The veteran's own 
statements have been consistent in this regard, and the 
claims file includes a January 1998 supporting statement from 
a fellow serviceman attesting to the severe turbulence while 
flying to a test site in Nevada.  This individual also stated 
that he and the veteran were detailed to recover the wreckage 
associated with two plane crashes at the test site. 

The Board also believes that the medical evidence of record 
adequately supports the reported medical diagnoses of PTSD.  
The problem has been, however, to persuasively link the 
diagnosis of PTSD to the stressors.  The Board notes that 
some medical personnel have apparently attributed the 
veteran's psychiatric symptomatology to retirement, marital 
problems, deaths of family members, alcohol abuse, or other 
causes.  Whether an event was sufficiently stressful to 
precipitate PTSD, and whether PTSD is due in whole or in part 
to any particular stressor are medical questions.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

As noted above, the Board submitted the case to an 
independent medical examiner for review and opinions 
regarding the nature and etiology of the veteran's 
psychiatric disorder.  In his August 2003 opinion letter, Dr. 
Escobar clearly sets forth his opinion that the veteran does 
in fact suffer from PTSD related to the inservice stressor 
related to the severe turbulence associated with flying.  It 
is clear form Dr. Escobar's letter that he reviewed the file, 
and his opinions appear to be based on such a review.  He 
adequately set forth his findings in detail, and the Board 
finds his opinions to be persuasive.  While acknowledging 
that the record does include certain evidence which does not 
support the veteran's claim, the Board believes that the 
record with the inclusion of Der. Escobar's opinion now leads 
to the finding that the veteran does suffer from PTSD related 
to a verified inservice stressor.     

In closing, the Board acknowledges enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The Board 
also acknowledges recent judicial decisions which have 
addressed the notice and assistance provisions of VCAA.  .  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not address the matter of 
compliance with VCAA since there is obviously no detriment as 
a result of any VCAA deficiency in view of the Board's 
favorable determination in this case.  


ORDER

Entitlement to service connection for PTSD is warranted.  To 
this extent, the appeal is granted. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



